Citation Nr: 0710496	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pelvic fracture.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to October 
1954, from May 1955 to November 1955, and from August 1969 to 
February 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  An unappealed March 1995 rating decision denied the 
veteran's claim of entitlement to service connection for a 
pelvic fracture.

2.  In December 2004, a claim to reopen the issue of 
entitlement to service connection for a pelvic fracture was 
received.

3.  Evidence associated with the claims file since the 
unappealed March 1995 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a pelvic fracture.

4.  An unappealed February 1999 rating decision denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for a back disorder.

5.  In June 2003, a claim to reopen the issue of entitlement 
to service connection for a back disorder was received.

6.  Evidence associated with the claims file since the 
unappealed February 1999 rating decision is not new and does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a pelvic fracture is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the back claim, a letter dated in July 2003 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the veteran in December 2004, 
after which the claim was readjudicated.  Prior to initial 
adjudication of the pelvis claim, a letter dated in January 
2005 satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
associated with the claims file.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified what evidence had been 
received.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained, 
and there is no indication that any pertinent evidence was 
not received.  See 38 U.S.C.A. § 5103A(b).  As the veteran 
has not identified any records that are not already in the 
claims file, the Board finds that there is no additional duty 
to assist prior to the submission of new and material 
evidence.  The Board also notes that although the veteran was 
not examined for the purpose of addressing his claims to 
reopen the issues of entitlement to service connection for a 
back disorder and entitlement to service connection for a 
pelvic fracture, VA is not required to provide such an 
examination for claims to reopen finally decided decisions.  
See 38 C.F.R. § 3.159(c).  Thus, VA's duty to assist has been 
fulfilled.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Pelvic Fracture

An unappealed rating decision dated in March 1995 denied the 
veteran's claim of entitlement to service connection for a 
pelvic fracture on the basis that there was no evidence of a 
pelvic fracture in service or after separation from service.  
The relevant evidence of record at the time of the March 1995 
rating decision consisted of the veteran's service medical 
records, private medical records dated from July 1991 to 
April 1994, and a December 1994 VA medical examination 
report.
 
The veteran filed a notice of disagreement after the March 
1995 rating decision, but did not perfect the substantive 
appeal.  Therefore, the March 1995 rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103 (2006).

In December 2004, a claim to reopen the issue of entitlement 
to service connection for a pelvic fracture was received.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Relevant evidence of record received since the March 1995 
rating decision includes a June 1993 Social Security 
disability decision, an August 1995 letter and attached 
medical report from a private physician, and a December 2004 
statement.  All of the evidence received since the March 1995 
rating decision is "new" in that it was not of record at 
the time of the March 1995 rating decision.  However, the 
Board notes that none of the evidence shows that the veteran 
has a current diagnosis of a pelvic fracture or that a pelvic 
fracture is related to military service.  Accordingly, none 
of the evidence is material as it does not raise a reasonable 
possibility of substantiating the claim.

As such, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a pelvic fracture.  As 
new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Back Disorder

An unappealed rating decision dated in February 1999 denied 
the veteran's claim to reopen the issue of entitlement to 
service connection for a back disorder on the basis that new 
and material evidence had not been submitted.  The relevant 
evidence of record at the time of the February 1999 rating 
decision consisted of the veteran's service medical records, 
private medical records dated from July 1991 to April 1994, a 
June 1993 Social Security disability decision, a December 
1994 VA medical examination report, an August 1995 letter and 
attached medical report from a private physician, and VA 
radiology reports dated from March 1998 to July 1998.
 
The veteran filed a notice of disagreement after the February 
1999 rating decision, but did not perfect the substantive 
appeal.  Therefore, the February 1999 rating decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.1103.

In June 2003, a claim to reopen the issue of entitlement to 
service connection for a back disorder was received.

Relevant evidence of record received since the February 1999 
rating decision includes an August 1995 letter and attached 
medical report from a private physician, VA medical records 
dated from August 1998 to September 1999, and a December 2004 
statement.  The August 1995 letter and attached medical 
report from a private physician are not new in that they were 
already of record at the time of the February 1999 rating 
decision.

While the VA medical records provide various diagnoses of 
back disorders, they are not material because they do not 
provide an etiological opinion that relates the veteran's 
back disorder to military service.  In fact, the VA medical 
records do not include any etiological statements about the 
veteran's back disorder beyond simply noting that the veteran 
had a past medical history of chronic low back pain and 
arthritis.  Similarly, the veteran's December 2004 statement 
is not material because it does not provide a medical opinion 
which relates the veteran's back disorder to military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the VA medical records dated from August 1998 to 
September 1999 and the December 2004 statement do not raise a 
reasonable possibility of substantiating the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As such, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  As 
new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni, 5 Vet. App. at 467.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a pelvic fracture, is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


